IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

B. G., MOTHER OF C.A.T. AND          NOT FINAL UNTIL TIME EXPIRES TO
B.A.B.,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-4097
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

      Appellees.


_____________________________/

Opinion filed April 6, 2017.

An appeal from the Circuit Court for Okaloosa County.
Mary Polson, Judge.

Jason A. Cobb, Defuniak Springs, for Appellant.

Stephanie C. Zimmerman, Department of Children and Families, Tallahassee, and
Kelly A. Swartz, Guardian ad Litem, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.